BLATCHFORD, District Judge.
The bark must be held in fault for dragging her anchor. Even with one anchor fouled she was securely held after the other anchor was dropped. If the other anchor had been dropped at the place where she was when she began to drag, she would not have dragged at all. She dragged some distance before the second anchor was dropped. If it had been dropped sooner, after she began to drag, she would not have dragged to a point so near to the brig. It was a fault on the part of the bark for her watch not to discover the dragging at an earlier moment.
Then, when the bark had been brought up by her second anchor, she was in a safe place with reference to the brig. In undertaking to remove from that place, she took the risk of colliding with the brig. The evidence shows, that, if the bark had not undertaken to remove from that place at the time she did, she would not have collided with the brig. She could have waited until she could certainly remove with safety to the brig, and she ought to have waited.
I see no fault on the part of the brig. She did what she was requested by the bark to do, and as promptly as possible. She could not. anticipate the manoeuvres of the bark, and was not bound to change her position after the bark was brought up by the second anchor, as the two vessels were in safe berths then with reference to each other and to all surrounding vessels, if neither undertook to move.
There must be a decree for the libellants, with costs, with a reference to ascertain damages.